DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., (20180050692).
(Claim 1): Kim discloses a vehicle control system comprising: a first actuator that is configured to perform at least any of driving, braking, or steering of a host vehicle (fig. 1, blk 12; [0035]); a first controller that is configured to perform traveling control of the host vehicle by controlling the first actuator (fig. 1, blk 12); a second actuator that is configured to perform at least any of driving, braking, or steering of the host vehicle (fig. 1, blk 18; [0035]); a second controller that is configured to perform traveling control of the host vehicle by controlling the second actuator (fig. 1, blk 22); and a communication line that is interposed between the first controller and the second controller (fig. 1, blk 28), wherein the first controller is configured to determine whether an operating state of the first 
(Claim 2): Kim discloses the vehicle control system of claim 1, wherein the first actuator includes two or more driving actuators that are configured to drive the host vehicle (fig. 1, blk 12 and 14), a braking actuator that brakes the host vehicle (fig. 1, blk 20), and a steering actuator that is configured to steer the host vehicle (fig. 1, blk 14), and in a case where it is determined that an operating state of any of the actuators included in the first actuator satisfies the predetermined condition, the first controller is configured to limit an operation of the first actuator as compared to a case where it is determined that operating states of all the actuators included in the first actuator do not satisfy the predetermined condition ([0048]).
(Claim 3): Kim discloses the vehicle control system of claim 1, wherein, in a case where the predetermined signal is not received from the first controller through the communication line, the second controller is configured to limit an operation of the second actuator having a function that is the same as or similar to that of the first actuator which is controlled by the first controller ([0046]).
(Claim 5): Kim discloses the vehicle control system of claim 1, further comprising: a detector that is configured to detect behavior of the host vehicle; and a behavior suppressor that is configured to suppress the behavior of the host vehicle by controlling the first actuator or the second actuator in accordance with the behavior detected by the detector, 3 wherein the first controller is configured to stop control of the first actuator in a case where the first actuator is controlled by the behavior 
(Claim 6): Kim discloses a vehicle control system comprising: a first controller that is configured to perform traveling control of a host vehicle (fig. 1, blk 12; [0035]); a first acquirer that is configured to acquire information relating to traveling control performed by the first controller (fig. 2, blk 32; [0041]); a second controller that is configured to perform traveling control of the host vehicle (fig. 2, blk 52); a second acquirer that is configured to acquire information relating to traveling control performed by the second controller (fig. 2, blk 34; [0049]); and a communication line that is interposed between the first controller and the second controller, wherein the first controller is configured to determine whether a state of the host vehicle relating to traveling control satisfies a predetermined condition on the basis of the information acquired by the first acquirer (fig. 1, blk 28), and limit, in a case where it is determined that the state of the host vehicle satisfies the predetermined condition, the traveling control as compared to a case where it is determined that the predetermined condition is not satisfied, and transmits a predetermined signal to the second controller through the communication line, and wherein, in a case where the predetermined signal is received from the first controller through the communication line, the second controller performs traveling control of the host vehicle in place of at least a portion of a function of the first controller on the basis of the information acquired by the second acquirer ([0058 – 0059]).
(Claim 7): Kim discloses the vehicle control system of claim 6, wherein the first acquirer acquires some or all of information relating to a surrounding environment of the host vehicle, information relating to a traveling condition of the host vehicle, and information relating to a driving operation performed by an occupant of the host vehicle, the first controller is configured to determine whether the state of the host vehicle satisfies the predetermined condition on the basis of the information acquired by the first acquirer, and the information acquired by the first acquirer is transmitted to the 
(Claim 8): Kim discloses a vehicle control method comprising causing a first in-vehicle computer to: perform traveling control of a host vehicle by controlling a first actuator that is configured to perform at least any of driving, braking, or steering of the host vehicle (fig. 1, blk 12; [0035]); determine whether an operating state of the first actuator satisfies a predetermined condition ([0058 – 0059]); and limit, in a case where it is determined that the operating state of the first actuator satisfies the predetermined condition, control of the first actuator as compared to a case where it is determined that the predetermined condition is not satisfied ([0058 – 0059]), and transmit a predetermined signal to a second in-vehicle computer connected to a communication line that is interposed between the first in-vehicle computer and the second in-vehicle computer through the communication line (fig. 1, blk 28), the method further comprising causing the second in-vehicle computer to perform traveling control of the host vehicle by controlling a second actuator that is configured to perform at least any of driving, braking, or steering of the host vehicle ([0035]), and perform traveling control of the host vehicle in place of at least a portion of a function of the first in-vehicle computer by controlling the second actuator that is configured to perform at least any of driving, braking, or steering of the host vehicle in a 5case where the predetermined signal is received from the first in-vehicle computer through the communication line (fig. 2; [0045]).
(Claim 9): Kim discloses a vehicle control method comprising causing a first in-vehicle computer to: perform traveling control of a host vehicle (fig. 1, blk 12; [0035]); acquire information relating to traveling control of the host vehicle ([0057]); determine whether a state of the host vehicle relating to traveling control satisfies a predetermined condition on the basis of the acquired information ([0058]); and limit, in a case where it is determined that the state of the host vehicle satisfies the predetermined .
Claim Rejections - 35 USC § 103












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (20180050692) as applied to claim 1 above, and further in view of Fujita et al., (20190152524).
(Claim 4): Kim teaches the vehicle control system of claim 1.   Additionally, Kim also teach, wherein the second actuator includes two or more driving actuators that are configured to drive the host vehicle, a braking actuator that brakes the host vehicle, and a steering actuator that is configured 
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663